Taylor, J.,
dissents and votes to reverse and to grant a new trial in the following memorandum. The exclusion of obviously relevant and cogent proof that for 20 years the same type of automatic door had been in operation in another establishment which defendant owned and that during that long period of time no injury had resulted from its use by a patron, which might well have tipped the scale in favor of defendant on the close question of foreseeability, was error the prejudicial effect of which cannot be discounted on the theory that the evidence was merely cumulative.